Citation Nr: 1510550	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-27 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.
 
2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for a gastrointestinal disorder (claimed as ulcers).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1984 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2013, at the RO; a transcript of that hearing is associated with the claims file.

This matter was most recently remanded for further development by the Board in June 2014.  Such has been completed and this matter is returned to the Board for further consideration.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for right ear hearing loss and entitlement to service connection for a gastrointestinal disorder (claimed as ulcers) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, left ear hearing loss that existed prior to the Veteran's period of active duty service and was aggravated by service.


CONCLUSION OF LAW

The Veteran had a pre-existing left ear hearing loss disability which was aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error that may have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

II. Analysis 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014). 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).
The Veteran contends that service connection is warranted for left ear hearing loss. Specifically, he contends that he was exposed to excessive noise while working as a tank mechanic during service.

A review of the service separation document notes that the Veteran's military occupation specialty was a tank mechanic.  Therefore, the Board finds that the Veteran was exposed to all kinds of military and combat noise as a result of his military service, particularly artillery and engine noise as a result of his service as a tank mechanic.  See 38 C.F.R. § 1154(b) (2014).

The Veteran's service medical records show a finding of defective hearing at entrance to service.  The Veteran's audiological results from June 1984, prior to his enlistment into service, demonstrated puretone thresholds of 10, 5, 20, 55, 50, and 0 decibels in the left ear, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  The Veteran's April 1993 separation examination included audiometric testing which revealed puretone thresholds of 10, 0, 50, 60, 50, and 40 decibels in the left ear, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.

VA audiometric examinations conducted in July 2009, January 2014, and September 2014 determined that puretone thresholds could not be obtained as the examiners noted that testing results obtained were unreliable and not suitable for rating purposes.  The September 2014 VA examiner further stated that "because of poor reliability on the current audio, [she could] not determine without speculation whether the pre-existing hearing loss was aggravated by military service."

An August 2013 VA treatment record reflects that the Veteran presented for treatment with 2010 "Phonak Exelia" over-the-ear (OTE) hearing aids.  He had a history of mild to moderately severe sensorineural hearing loss, bilaterally.  He stated that his left ear was much worse than his right ear.  He mentioned having a VA examination performed in which the results were not consistent.  Audiometric test results revealed normal hearing at 250 Hertz, mild hearing loss from 500 to 1000 Hertz, and moderately severe sensorineural hearing loss from 2000 to 8000 Hertz in the left ear.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for left ear hearing loss which was aggravated during service.

Left ear hearing loss was noted at the time of the Veteran's examination, acceptance, and enrollment into active service.  Audiometric testing obtained at the Veteran's entrance to service found hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.385 (2014).  

The Board finds that the competent medical evidence of record supports a finding that the Veteran's left ear hearing loss underwent a chronic or permanent increase in severity during service beyond the natural progress of the condition.  If a pre-existing disability undergoes a permanent increase in severity during service, that increase is presumed to be aggravation unless there is a showing that it represented only the natural progression of the disability.

A review of the Veteran's service medical records shows that the Veteran's hearing thresholds increased during active service.  Although the VA examiners did not provide a reliable opinion to indicate whether the Veteran's pre-existing left ear hearing loss was aggravated beyond the normal progression of the disease due to service, the Board finds that, indeed, the evidence of record supports a finding of aggravation during service.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the pre-existing left ear hearing loss disability underwent a permanent increase during service and service connection for left ear hearing loss based on aggravation is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is granted.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 		 § 3.159(c), (d) (2014).

Pursuant to the Board's June 2014 Remand, the Veteran underwent a third VA audiological examination in September 2014 to determine, in part, whether his right ear hearing loss was caused by or otherwise related to military service, to include exposure to acoustic trauma therein.  However, results revealed that puretone thresholds again could not be obtained and the VA examiner noted that the testing results obtained were unreliable and not suitable for rating purposes.  The VA examiner concluded that because of poor reliability on the current audio, she could not opine whether the Veteran's right ear hearing loss was at least as likely as not caused by or a result of an event in service without resorting to speculation.  

Additionally, in the June 2014 Remand, the Board instructed the VA examiner to specifically consider a September 2010 private audiological test (appearing to document post service hearing loss) submitted by the Veteran as well as any other audiology reports to be obtained, and discuss the significance of any such findings in providing the opinion as to the nature and etiology of the Veteran's claimed [right ear] hearing loss.  Treatment records obtained on remand included an August 2013 audiology note from Gainesville VA Medical Center (VAMC).  Such shows that the Veteran had a history of mild to moderately severe sensorineural hearing loss, bilaterally.  Audiometric test results revealed normal hearing from 250 to 1000 Hertz and mild to severe sensorineural hearing loss from 2000 to 8000 Hertz in the right ear.  

A review of the September 2014 VA examination report reveals that neither the September 2010 private audiological test nor any VA treatment record obtained, to include the August 2013 VA treatment record, was discussed and the requested opinion was not provided by the VA examiner.  As such, on remand, an addendum opinion should be obtained addressing the question proffered by the Board.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.   Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board further notes that the August 2013 Gainesville VAMC treatment record also reflects that the Veteran reported "seeing Sarah from Hearing and Balance Associates of North Florida."  The claims file only contains the September 2010 private audiological test submitted by the Veteran.  Accordingly, any outstanding private treatment records at this facility relating to the Veteran's hearing loss should be obtained.

Lastly, the Board notes that it appears that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  In October 2010, the SSA mailed a letter to the Veteran confirming his entitlement to disability benefits while also notifying him of a change in his benefits.  The SSA further indicated the amount he would then receive on or about the third of each month.  The records pertaining to the Veteran's SSA application have not yet been associated with the claims file.  It is possible that treatment records maintained by the SSA contain evidence relevant to the current issues on appeal.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Board finds that the issues on appeal must be remanded in order for VA to procure these documents.  38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any private treatment that he had for his right ear hearing loss, which is not already of record, to specifically include Hearing and Balance Associates with S. Hamman, Au. D., in Tallahassee, Florida.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file, particularly any Hearing and Balance Associates records.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf. 

2. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3. After completion of the above, request an addendum opinion from the same VA examiner who conducted the September 2014 VA DBQ examination, or to a qualified medical professional if the examiner is unavailable.  The claims folder, including a copy of this remand, must be made available to the examiner.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  The examination report must indicate that the claims file was reviewed.

After reviewing the record, the examiner should address the following:

(a) Whether the Veteran's right ear hearing loss is more likely, less likely, or at least as likely as not (50 percent or greater probability) is caused by or otherwise related to military service, to include exposure to military/combat/mechanic noise therein.  

The examiner should take as conclusive fact that the Veteran was exposed to noise, such as tank engine and artillery fire noise, during his period of service.  

The examiner should specifically discuss the audiological findings throughout the service treatment records, as well as the Veteran's lay evidence with regards to symptomatology during service and continuity of symptomatology after discharge from service.  The examiner must also interpret the findings from the September 2010 audiological testing submitted by the Veteran, the August 2013 VA treatment record held by Gainesville VAMC, and any other audiology reports that are obtained pursuant to this remand, and discuss the significance of any such findings in providing the opinion as to the nature and etiology of the Veteran's claimed right ear hearing loss.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4. Following any additional indicated development, the AOJ must review the expanded record and re-adjudicate the claims remaining on appeal.  If a benefit sought remains denied, the AOJ shall issue a supplemental statement of the case (SSOC).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


